tax_exempt_and_government_entities_division date apr department of the treasury washington d c internal_revenue_service sin - no third party contacts q contact person identification_number contact number tco b38 employer_identification_number legend partnership partnership t u o m t g o f x i f ' a - i z j d u o w w y c i i y d i x d u h e k n i o o a this refers to a ruling_request dated date that the proposed transaction will not constitute an act of self-dealing under sec_4941 of the internal_revenue_code the code pear fact x is exempt under sec_501 of the code and is a private_foundation x is primarily engaged in distributing grants to charitable organizations x was formed by the estate of a which contributed the interests in two partnerships -- partnership and partnership to date the estate of a is the only contributor to x x's primary assets consist of a u interest in partnership a v interest in partnership and various publicly traded stocks and bonds none of which represent a significant holding in the issuer the u and v interests are insubstantial in respect to partnership sec_1 and the income from these assets are the only sources of income for x the officers of x are e f and h who serve as president vice president and secretary respectively e f and h also serve as members of its board_of trustees x has no employees x intends to sell its u interest in partnership for dollar_figurez an amount that is equal to fair_market_value x states the sale will enable x to restructure its assets and to provide greater liquidity to more effectively meet its charitable goals and purposes the sale was approved by x's board and no brokerage fees are being paid with respect to the sale the purchasers are l and m x represents that the material terms of the sale are as follows x will transfer its interest in partnership free and clear of all liens and executions each of the purchasers will assume the obligations of a partner in partnership the sale is subject_to the condition that the seller will obtain the following a a private_letter_ruling from the internal_revenue_service that no excise or other taxes will be imposed on the seller based on any relationship of any parties to the transaction and b an approval letter or statement of no objection to the transaction by the state attorney_general charities bureau partnership was established upon settlement of the estate of b b was the husband of aand son of c partnership owns industrial and commercial rental real_estate it does not engage in activities unrelated to real_estate in addition to x the other partners in partnership are y w interest and e x interest there are no limited partners in partnership is exempt under sec_501 of the code and is a private_foundation y is primarily engaged in distributing grants to charitable organizations y's primary assets consist of a w interest in partnership a y interest in partnership various mortgages and various publicly traded stocks and bonds none of which represent a significant holding in the issuer the income from these assets are the only sources of income for y y was formed by b and c b's parents c and d contributed a w interest in partnership and a small amount of cash to y there are no other contributors to y the officers of y are e who serves as president and k vice president secretary and treasurer the two are also the members of y's board_of trustees that include i and e's children f and g has no employees kis the father of l and m k l and m are not related within the meaning of sec_4946 of the code to a b c d e f g hor kis not a foundation_manager of x page the business and properties of partnership are managed by z a general_partnership equally owned by k and his wife z also manages other properties in managing partnership z is authorized to collect receipts and pay all expenses of day to day operations and is required to account to the partners for ail such receipts and expenses z may act alone as to all phases of day to day operations but is required to consult with the partners separately advise them in writing and obtain their prior written approval on sales leasing or mortgaging of the property including forectosures deeds in lieu of foreclosure and failure to pay mortgage interest or real_property_taxes z is required to confer on a regular basis with the partners and distribute interim annual financial statements to them it is also required to distribute a status report of any material events or transactions at least quarterly finally it must make quarterly distributions to the partners of the net_income from the properties less a reasonable reserve the precise timing of distributions and information is determined by the partners after conferring with z x is only requesting a ruling that the sale of its interest in partnership to l and m shall not constitute an act of self-dealing under sec_4941 of the code applicable law sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 d a of the code defines the term self-dealing to mean any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person a of the code defines the term disqualified_person to mean with respect toa private_foundation a person who is-- a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b c an owner of more than percent of- i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family as defined in subsection d of any individual described in subparagraph a b or c e a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power page f a partnership in which persons described in subparagraph a b c or d own more than percent of the profits interest g a_trust or estate in which persons described in subparagraph a b c or d hold more than percent of the beneficial_interest sec_4946 of the code provides that the term substantial_contributor means a sec_507 of the code provides in person who is described in code sec_507 relevant part that the term substantial_contributor means any person who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person sec_4946 of the code defines the term foundation_manager to mean with respect fo any private foundation- an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act sec_4946 of the code provides that for purposes of code sec_4946 the family of any individual shall include only his spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren analysis pursuant to the provisions of sec_4941 of the code x's sale of its u interest in partnership to l and m would be an act of self-dealing if any of the purchasers is a disqualified_person with respect to x the submitted facts indicate that l and m are not substantial contributors to or foundation managers of x also l and m are not owners of a corporation partnership trust or an unincorporated enterprise that is a substantial_contributor to x therefore neither l nor m is a disqualified_person under sec_4946 b or c we have also considered whether l and m are disqualified persons with respect to x under sec_4946 of the code as members of the family of k while k is an officer and thus a foundation_manager in y and he manages partnership through his ownership of z he is not an officer or a foundation_manager in x therefore k is not a disqualified_person with respect to x and the same is true with l and m who are members of his family conclusion based on the facts and representations we rule that x's sale of its interest in partnership to l and m would not constitute an act of self-dealing under sec_4941 of the code this ruling is based on the assumption that there is no material_change in the submitted facts also this ruling only addresses sec_4941 of the code to the issue presented in regard to x and neither expresses nor implies any opinion as to the federal tax consequences of the page transactions under any other provisions of the code this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent please keep this in your permanent records if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed robert c harper 3s robert c harper jr manager exempt_organizations technical group
